ORDER

PER CURIAM.
Elizabeth A. Grupp filed suit against the State of Missouri and its Department of Natural Resources (“DNR”) to recover damages for injuries suffered as a result of a bicycle accident in Katy Trail State Park in Boone County, Missouri. The State and the DNR moved for summary judgment. The trial court granted the motion. Ms. Grupp argues the trial court erred in granting the motion because genuine issues of material fact remain in the case. Her arguments focus on whether the respondents are shielded from liability under the theory of sovereign immunity or under the Missouri Recreational Use Statute. The respondents contend that the trial court properly granted their motion because the Missouri Recreational Use Statute states that no duty of care is owed to persons in the position of Ms. Grupp, because she was bicycling in a State Park for recreational purposes and without charge. The respondents further contend there is no exception which applies to create a duty.
Perceiving no jurisprudential value in a published opinion, we enter this summary order. The parties have been provided a memorandum opinion explaining our decision.
The judgment is affirmed. Rule 84.16(b).